Me. Justice Aldeey
delivered the opinion of the court.
In the action brought in the District Court of Mayagfiez by the Succession of Pedro Collado Bamirez against Domitila Pérez Vilanova and Francisco Olivo counsel for the plaintiff presented a bill of costs, sworn to by him, consisting of four items — one for clerk’s fees amounting to $10, another for witnesses’ fees amounting to $40, another for attorney’s fees amounting to $300, and the last for internal-revenue stamps and a certificate amounting to 37 cents; in all, $350.37.
The defendant filed written objections protesting against the first item on the ground that it should represent the exact amount actually disbursed;', against the second because all *349tiie witnesses subpoenaed by tlie plaintiff had not testified and because the amount charged for that purpose was excessive, and against the third for attorney’s fees because it was excessive.
According to a decision of the court rendered on February 8 last, the hearing on the objections was held on the 27th of January preceding, at which hearing the attorney who presented the memorandum of costs prayed the court to require the objecting party to produce evidence to show that the items of the memorandum were not correct. The prayer being granted, counsel for the defendants — that is, the parties objecting to the memorandum — noted an exception and offered no evidence in support of his objections, and after hearing oral arguments the court approved the memorandum of costs after amending two of its items by reducing the amount for ‘fees of witnesses to $32 and that of attorney’s fees to $75, which amounts added to the other items made a total of $117.37. From that ruling of the court the present appeal was taken by the defendants, the hearing of' which was held before this court yesterday.
The errors assigned in this court by the appellants are that the court below erred in approving the said memorandum of costs without the introduction of evidence by the party presenting it in support thereof, but requiring evidence to the contrary from said objector, and because the court below held the said items to be prima facie correct in view of the failure of the objecting party to offer any evidence in support of his objection.
The said errors assigned are exactly the same as the two assigned in the case of José Torres v. Juan Irizarry, ante p. 341, and afi we said in that case is applicable to the case at bar, for which reason we will consider it as'reproduced here, there being no necessity for transcribing it.
The decision appealed from should be affirmed.

Affirmed.

*350Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice MacLeary did not take part in the decision of this case.